

 Exhibit  10.1                                    

 
PORTA SYSTEMS CORP.
 
2009 Long-Term Incentive Plan
 
1.
Purpose; Definitions.

 
The purpose of the Porta Systems Corp. 2009 Long-Term Incentive Plan (the
“Plan”) is to enable Porta Systems Corp. (the “Company”) to attract, retain and
reward key employees of the Company and its Subsidiaries and Affiliates, and
others who provide services to the Company and its Subsidiaries and Affiliates,
and strengthen the mutuality of interests between such key employees and such
other persons and the Company’s stockholders, by offering such key employees and
such other persons incentives and/or other equity interests or equity-based
incentives in the Company, as well as performance-based incentives payable in
cash.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           “Affiliate” means any corporation, partnership, limited liability
company, joint venture or other entity, other than the Company and its
Subsidiaries, that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of all classes of stock of such entity or at least 20%
of the ownership interests in such entity.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Book Value” means, as of any given date, on a per share basis (i)
the stockholders’ equity in the Company as of the last day of the immediately
preceding fiscal year as reflected in the Company’s consolidated balance sheet,
subject to such adjustments as the Committee shall specify at or after grant,
divided by (ii) the number of then outstanding shares of Stock as of such
year-end date, as adjusted by the Committee for subsequent events.
 
(d)           “Cause” means a felony conviction of a participant, or the failure
of a participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, or breach of trust or other action by which the
participant obtains personal gain at the expense of or to the detriment of the
Company or conduct which results in civil or criminal liability or penalties,
including penalties pursuant to a consent decree, order or agreement, on the
part of the Company; provided, however, that if the participant has an
Employment Agreement with the Company, a Subsidiary or Affiliate which includes
a definition of “cause,” then “cause” shall have the meaning as defined in such
Employment Agreement.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
(f)           “Commission” means the Securities and Exchange Commission or any
successor thereto.
 
(g)           “Committee” means the Committee referred to in Section 2 of the
Plan.  If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.
 
(h)           “Company” means Porta Systems Corp., a Delaware corporation, or
any successor corporation.
 
(i)           “Deferred Stock” means an award made pursuant to Section 8 of the
Plan of the right to receive Stock at the end of a specified deferral period.
 
(j)           “Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan; provided that if the
participant has an Employment Agreement with the Company, a Subsidiary or
Affiliate which includes a definition of “disability,” then “disability” shall
have the meaning as defined in such Employment Agreement.

 

--------------------------------------------------------------------------------

 

(k)           “Early Retirement” means retirement, with the express consent for
purposes of the Plan of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate pursuant
to the early retirement provisions of the applicable pension plan of such
entity.
 
(l)           “Employment Agreement” shall mean an employment or consulting
agreement or other agreement pursuant to which the participant performs services
for the Company or a Subsidiary or Affiliate.
 
(m)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, from time to time, and any successor thereto.
 
(n)           “Fair Market Value” means, as of any given date, the market price
of the Stock as determined by or in accordance with the policies established by
the Committee in good faith; provided, that, in the case of an Incentive Stock
Option, the Fair Market Value shall be determined in accordance with the Code
and the Treasury regulations under the Code.
 
(o)           “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
 
(p)           “Independent Director” shall mean a director who is both (i) a
“non-employee director” as set forth in Rule 16b-3 of the Commission pursuant to
the Exchange Act or any successor definition adopted by the Commission as long
as said rule (or successor rule) shall have such a definition, and (ii) an
independent director as determined by the rules or regulations of the principal
stock exchange or market on which the Stock is traded or, if the Stock is not
listed or traded on such exchange, as defined under the rules of the Nasdaq
Stock Market.  Any director who is an Affiliate of the beneficial owner of more
than 40% of the outstanding Stock shall not be deemed to be an Independent
Director.
 
(q)           “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
 
(r)           “Normal Retirement” means retirement from active employment with
the Company and any Subsidiary or Affiliate on or after age 65 or such other age
as is designated by the Company, Subsidiary or Affiliate as the normal
retirement age.
 
(s)           “Other Stock-Based Award” means an award under Section 10 of the
Plan that is valued in whole or in part by reference to, or is otherwise based
on, Stock.
 
(t)           “Plan” means this Porta Systems Corp. 2009 Long-Term Incentive
Plan, as hereinafter amended from time to time.
 
(u)           “Restricted Stock” means an award of shares of Stock that is
subject to restrictions under Section 7 of the Plan.
 
(v)           “Retirement” means Normal Retirement or Early Retirement.
 
(w)           “Stock” means the common stock, par value $.01 per share, of the
Company or any class of common stock into which such common stock may hereafter
be converted or for which such common stock may be exchanged pursuant to the
Company’s certificate of incorporation or as part of a recapitalization,
reorganization or similar transaction.
 
(x)           “Stock Appreciation Right” means the right pursuant to an award
granted under Section 6 of the Plan to surrender to the Company all (or a
portion) of a Stock Option in exchange for an amount equal to the difference
between (i) the Fair Market Value, as of the date such award or Stock Option (or
such portion thereof) is surrendered, of the shares of Stock covered by such
Stock Option (or such portion thereof), subject, where applicable, to the
pricing provisions in Section 6(b)(ii) of the Plan and (ii) the aggregate
exercise price of such Stock Option or base price with respect to such award (or
the portion thereof which is surrendered).
 
(y)           “Stock Option” or “Option” means any option to purchase shares of
Stock (including Restricted Stock and Deferred Stock, if the Committee so
determines) granted pursuant to Section 5 of the Plan.
 
(z)           “Stock Purchase Right” means the right to purchase Stock pursuant
to Section 9 of the Plan.

 
- 2 -

--------------------------------------------------------------------------------

 

(aa)           “Subsidiary” means any corporation or other business association,
including a partnership (other than the Company) in an unbroken chain of
corporations or other business associations beginning with the Company if each
of the corporations or other business associations (other than the last
corporation in the unbroken chain) owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity in one of the other corporations or other business
associations in the chain.  The Board may elect to treat as a Subsidiary an
entity in which the Company possesses less than 50% of the total combined voting
power of all classes of equity if, under generally accepted accounting
principles, the Company may include the financial statements of such entity as
part of the Company’s consolidated financial statements (other than as a
minority interest or other single line item).
 
In addition, the terms “Change in Control,” “Potential Change in Control” and
“Change in Control Price” shall have meanings set forth, respectively, in
Sections 11(b), (c) and (d) of the Plan.


2. 
Administration.

 
(a)           The Plan shall be administered by a Committee of not less than two
directors all of whom shall be Independent Directors, who shall be appointed by
the Board and who shall serve at the pleasure of the Board.  If and to the
extent that no Committee exists which has the authority to administer the Plan,
the functions of the Committee specified in the Plan shall be exercised by the
Board.
 
(b)           The Committee shall have full authority to grant, pursuant to the
terms of the Plan, to officers and other persons eligible under Section 4 of the
Plan, provided that Independent Directors shall not be eligible for options or
other benefits pursuant to the Plan other than as provided in Sections 4(b) and
4(c) of the Plan:  Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights and/or Other Stock-Based Awards.  In
particular, the Committee shall have the authority:
 
(i)  to select the officers and other eligible persons to whom Stock Options,
Stock Appreciation Rights, Restricted Stock, Deferred Stock, Stock Purchase
Rights and/or Other Stock-Based Awards may from time to time be granted pursuant
to the Plan;
 
(ii)  to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights and/or Other Stock-Based Awards, or any
combination thereof, are to be granted pursuant to the Plan, to one or more
eligible persons;
 
(iii)  to determine the number of shares to be covered by each such award
granted pursuant to the Plan;
 
(iv)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted under the Plan, including, but not limited to,
the share price or exercise price and any restriction or limitation, or any
vesting, acceleration or waiver of forfeiture restrictions regarding any Stock
Option or other award and/or the shares of Stock relating thereto, based in each
case on such factors as the Committee shall, in its sole discretion, determine;
 
(v)  to determine whether, to what extent and under what circumstances a Stock
Option may be settled in cash, Restricted Stock and/or Deferred Stock under
Section 5(b)(x) or (xi) of the Plan, as applicable, instead of Stock;
 
(vi)  to determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan and/or other cash awards made by the
Company are to be made, and operate, on a tandem basis with other awards under
the Plan and/or cash awards made outside of the Plan in a manner whereby the
exercise of one award precludes, in whole or in part, the exercise of another
award, or on an additive basis;
 
(vii)  to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant, including
any provision for any determination or method of determination of the amount (if
any) deemed  be earned on any deferred amount during any deferral period;
 
(viii)  to determine the terms and restrictions applicable to Stock Purchase
Rights and the Stock purchased by exercising such Rights; and

 
- 3 -

--------------------------------------------------------------------------------

 

(ix)  to determine an aggregate number of awards and the type of awards to be
granted to eligible persons employed or engaged by the Company and/or any
specific Subsidiary, Affiliate or division and grant to management the authority
to grant such awards, provided that no awards to any person subject to the
reporting and short-swing profit provisions of Section 16 of the Exchange Act
may be granted awards except by the Committee.
 
(c)           In the event that any officers or other participants have
Employment Agreements with the Company which provide for the grant of options to
such participants, unless the Committee or the Board otherwise determines, the
options shall be treated for all purposes as if they were granted pursuant to
this Plan as long as there is a sufficient number of shares available for grant
pursuant to this Plan.
 
(d)           The Committee shall have the authority to adopt, alter and repeal
such rules, guidelines and practices governing the Plan as it shall, from time
to time, deem advisable; to interpret the terms and provisions of the Plan and
any award issued under the Plan and any agreements relating thereto, and
otherwise to supervise the administration of the Plan.
 
(e)           All decisions made by the Committee pursuant to the provisions of
the Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Company and Plan participants.
 
3. 
Stock Subject to Plan.

 
(a)           The total number of shares of Stock reserved and available for
distribution under the Plan shall be one million (1,000,000) shares of
Stock.  In the event that awards are granted in tandem such that the exercise of
one award precludes the exercise of another award then, for the purpose of
determining the number of shares of Stock as to which awards shall have been
granted, the maximum number of shares of Stock issuable pursuant to such tandem
awards shall be used.
 
(b)           Subject to Section 6(b)(v) of the Plan, if any shares of Stock
that have been optioned cease to be subject to a Stock Option, or if any such
shares of Stock that are subject to any Restricted Stock or Deferred Stock
award, Stock Purchase Right or Other Stock-Based Award granted under the Plan
are forfeited or any such award otherwise terminates without a payment being
made to the participant in the form of Stock, such shares shall again be
available for distribution in connection with future awards under the Plan.
 
(c)           In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, stock distribution, reverse
split, combination of shares or other change in corporate structure affecting
the Stock, such substitution or adjustment shall be made in the aggregate number
of shares reserved for issuance under the Plan, in the base number of shares, in
the number and option price of shares subject to outstanding Options granted
under the Plan, in the number and purchase price of shares subject to
outstanding Stock Purchase Rights under the Plan, and in the number of shares
subject to other outstanding awards granted under the Plan as may be determined
to be appropriate by the Committee, in its sole discretion, provided that the
number of shares subject to any award shall always be a whole number, and
provided that the treatment of such options and rights shall be consistent with
the nature of the event.  Such adjusted option price shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.
 
4. 
Eligibility.

 
(a)           Officers and other key employees and directors of, and consultants
and independent contractors to, the Company and its Subsidiaries and Affiliates
(but excluding, except as to Sections 4(b) and 4(c) of the Plan, Independent
Directors) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company and/or its Subsidiaries and
Affiliates are eligible to be granted awards under the Plan.

 
- 4 -

--------------------------------------------------------------------------------

 

(b)           On (i) the date this Plan is first approved by the board of
directors, and (ii) the first trading day in of the May of each year, commencing
in 2010 (provided, however, that if the Corporation changes its fiscal year from
the calendar year, the date shall be the first trading day of the fifth month
following the completion of the fiscal year, commencing with the first such
fiscal year that ends after December 31, 2009), each person who is a Independent
Director on such date shall automatically be granted a Non-Qualified Stock
Option to purchase five thousand (5,000) shares of Stock (or such lesser number
of shares of Stock as remain available for grant at such date under the Plan,
divided by the number of Independent Directors at such date).  Such Stock
Options shall be exercisable at a price per share equal to the greater of (i)
the average of the closing price of the Common Stock (or, if the closing price
is not reported on any such day, the average of the high bid and low asked
prices on such date) for the last ten (10) trading days in April of such year or
(ii) the par value of one share of stock,.  The Non-Qualified Stock Options
granted pursuant to this Section 4(b) and pursuant to Section 4(c) of the Plan
shall become exercisable six months from the date of grant, and shall expire on
the earlier of (i) ten years from the date of grant, or (ii) twelve (12) months
from the date such Independent Director ceases to be a director if such
Independent Director ceases to be a director other than as a result of his death
or Disability.  The provisions of this Section 4(b) and said Section 4(c)  may
not be amended more than one (1) time in any six (6) month period other than to
comply with changes in the Code or the Employee Retirement Income Security Act
(“ERISA”) or the rules thereunder.
 
(c)           At the time an Independent Director is first elected to the Board,
such person shall automatically be granted a Non-Qualified Stock Option to
purchase ten thousand (10,000) shares of Stock (or such lesser number of shares
of Stock as remain available for grant at such date under the Plan, divided by
the number of Independent Directors who are elected as directors at such date).
Such Stock Options shall be exercisable at a price per share equal to the
average of the closing price of Common Stock for the preceding last ten (10)
trading days (if the closing price is not reported on any such day, the average
of the high bid and low asked prices on any such date).
 
5. 
Stock Options.

 
(a)           Administration.  Stock Options may be granted alone, in addition
to or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan.  Any Stock Option granted under the Plan shall be in such
form as the Committee may from time to time approve.  Stock Options granted
under the Plan may be of two types:  (i) Incentive Stock Options and (ii)
Non-Qualified Stock Options.  The Committee shall have the authority to grant to
any optionee Incentive Stock Options, Non-Qualified Stock Options, or both types
of Stock Options (in each case with or without Stock Appreciation Rights).
 
(b)           Option Grants.  Options granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee, in
its sole discretion, shall deem desirable:
 
(i)  Option Price.  The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant.
 
(ii)  Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted.
 
(iii)  Exercisability.  Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at or after grant.  If the Committee provides, in its sole discretion, that any
Stock Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall, in its sole discretion,
determine.
 
(iv)  Method of Exercise.
 
(A)           Subject to whatever installment exercise provisions apply under
Section 5(b)(iii) of the Plan, Stock Options may be exercised in whole or in
part at any time during the option period, by giving written notice of exercise
to the Company specifying the number of shares to be purchased.  Such notice
shall be accompanied by payment in full of the purchase price, either by check,
note or such other instrument, securities or property as the Committee may
accept.  As and to the extent determined by the Committee, in its sole
discretion, at or after grant, payments in full or in part may also be made in
the form of Stock already owned by the optionee or, in the case of the exercise
of a Non-Qualified Stock Option, Restricted Stock or Deferred Stock subject to
an award hereunder (based, in each case, on the Fair Market Value of the Stock
on the date the option is exercised, as determined by the Committee).

 
- 5 -

--------------------------------------------------------------------------------

 

(B)           If payment of the option exercise price of a Non-Qualified Stock
Option is made in whole or in part in the form of Restricted Stock or Deferred
Stock, the Stock issuable upon such exercise (and any replacement shares
relating thereto) shall remain (or be) restricted or deferred, as the case may
be, in accordance with the original terms of the Restricted Stock award or
Deferred Stock award in question, and any additional Stock received upon the
exercise shall be subject to the same forfeiture restrictions or deferral
limitations, unless otherwise determined by the Committee, in its sole
discretion, at or after grant.
 
(C)           No shares of Stock shall be issued until full payment therefor has
been received by the Company.  In the event of any exercise by note or other
instrument, the shares of Stock shall not be issued until such note or other
instrument shall have been paid in full, and the exercising optionee shall have
no rights as a stockholder until such payment is made.
 
(D)           Subject to Section 5(b)(iv)(C) of the Plan, an optionee shall
generally have the rights to dividends or other rights of a stockholder with
respect to shares subject to the Option when the optionee has given written
notice of exercise, has paid in full for such shares, and, if requested, has
given the representation described in Section 14(a) of the Plan.
 
(v)  Non-Transferability of Options.  No Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the optionee’s lifetime, only
by the optionee.
 
(vi)  Termination by Death.  Subject to Section 5(b)(ix) of the Plan with
respect to Incentive Stock Options, if an optionee’s employment by the Company
and any Subsidiary or Affiliate terminates by reason of death, any Stock Option
held by such optionee may thereafter be exercised, to the extent such option was
exercisable at the time of death or on such accelerated basis as the Committee
may determine at or after grant (or as may be determined in accordance with
procedures established by the Committee), by the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, for a
period of one year (or such other period as the Committee may specify at grant)
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is the shorter.
 
(vii)  Termination by Reason of Disability or Retirement.  Subject to Section
5(b)(ix) of the Plan with respect to Incentive Stock Options, if an optionee’s
employment by the Company and any Subsidiary or Affiliate terminates by reason
of a Disability or Normal or Early Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee), for a period of one year (or such
other period as the Committee may specify at grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided, however, that, if the
optionee dies within such one-year period (or such other period as the Committee
shall specify at grant), any unexercised Stock Option held by such optionee
shall thereafter be exercisable to the extent to which it was exercisable at the
time of death for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.  In the event of termination of employment by reason of Disability or
Normal or Early Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.
 
(viii)  Other Termination.  Unless otherwise determined by the Committee (or
pursuant to procedures established by the Committee) at or after grant, if an
optionee’s employment by the Company and any Subsidiary or Affiliate terminates
for any reason other than death, Disability or Normal or Early Retirement, the
Stock Option shall thereupon terminate; provided, however, that if the optionee
is involuntarily terminated by the Company or any Subsidiary or Affiliate
without Cause, including a termination resulting from the Subsidiary, Affiliate
or division in which the optionee is employed or engaged, ceasing, for any
reason, to be a Subsidiary, Affiliate or division of the Company, such Stock
Option may be exercised, to the extent otherwise exercisable on the date of
termination, for a period of three months (or seven months in the case of a
person subject to the reporting and short-swing profit provisions of Section 16
of the Exchange Act) from the date of such termination or until the expiration
of the stated term of such Stock Option, whichever is shorter.

 
- 6 -

--------------------------------------------------------------------------------

 

(ix)  Incentive Stock Options.
 
(A)          Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be so
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the optionee(s) affected, to disqualify any Incentive
Stock Option under such Section 422.
 
(B)          To the extent required for “incentive stock option” status under
Section 422(d) of the Code (taking into account applicable Treasury regulations
and pronouncements), the Plan shall be deemed to provide that the aggregate Fair
Market Value (determined as of the time of grant) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by the optionee
during any calendar year under the Plan and/or any other stock option plan of
the Company or any Subsidiary or parent corporation (within the meaning of
Section 425 of the Code) shall not exceed $100,000.  If Section 422 is hereafter
amended to delete the requirement now in Section 422(d) that the plan text
expressly provide for the $100,000 limitation set forth in Section 422(d), then
this Section 5(b)(ix)(B) shall no longer be operative and the Committee may
accelerate the dates on which the incentive stock option may be exercised.
 
(C)          To the extent permitted under Section 422 of the Code or the
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement:
 
(I)  If (x) a participant’s employment is terminated by reason of death,
Disability or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Sections 5(b)(vi) and (vii) of the Plan, applied without regard to the $100,000
limitation contained in Section 422(d) of the Code, is greater than the portion
of such option that is immediately exercisable as an “incentive stock option”
during such post-termination period under Section 422, such excess shall be
treated as a Non-Qualified Stock Option; and
 
(II)  if the exercise of an Incentive Stock Option is accelerated by reason of a
Change in Control, any portion of such option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in Section
422(d) of the Code shall be treated as a Non-Qualified Stock Option.
 
(x)  Buyout Provisions.  The Committee may at any time offer to buy out for a
payment in cash, Stock, Deferred Stock or Restricted Stock an option previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the optionee at the time that such offer is made.
 
(xi)  Settlement Provisions.  If the option agreement so provides at grant or is
amended after grant and prior to exercise to so provide (with the optionee’s
consent), the Committee may require that all or part of the shares to be issued
with respect to the spread value of an exercised Option take the form of
Deferred or Restricted Stock which shall be valued on the date of exercise on
the basis of the Fair Market Value (as determined by the Committee) of such
Deferred or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.
 
6. 
Stock Appreciation Rights.

 
(a)           Grant and Exercise.
 
(i)  Stock Appreciation Rights may be granted in conjunction with all or part of
any Stock Option granted under the Plan.  In the case of a Non-Qualified Stock
Option, such rights may be granted either at or after the time of the grant of
such Stock Option.  In the case of an Incentive Stock Option, such rights may be
granted only at the time of the grant of such Stock Option.
 
(ii)  A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.
 
(iii)  A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b) of the Plan, in accordance with the procedures established by the
Committee for such purpose.  Upon such exercise, the optionee shall be entitled
to receive an amount determined in the manner prescribed in said Section
6(b).  Stock Options relating to exercised Stock Appreciation Rights shall no
longer be exercisable to the extent that the related Stock Appreciation Rights
have been exercised.

 
- 7 -

--------------------------------------------------------------------------------

 

(b)           Terms and Conditions.  Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(i)  Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of this Section 6 and Section 5 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(b) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term, except that this special limitation shall not apply in the event of
death or Disability of the optionee prior to the expiration of the six-month
period.  The exercise of Stock Appreciation Rights held by optionees who are
subject to Section 16(b) of the Exchange Act shall comply with Rule 16b-3
thereunder to the extent applicable.
 
(ii)  Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the related Stock Option multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of
payment.  When payment is to be made in shares of Stock, the number of shares to
be paid shall be calculated on the basis of the Fair Market Value of the shares
on the date of exercise.  When payment is to be made in cash, such amount shall
be based upon the Fair Market Value of the Stock on the date of exercise,
determined in a manner not inconsistent with Section 16(b) of the Exchange Act
and the rules of the Commission thereunder.
 
(iii)  Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section
5(b)(v) of the Plan.
 
(iv)  Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised only to the extent of the number of shares issued under the
Stock Appreciation Right at the time of exercise based on the value of the Stock
Appreciation Right at such time.
 
(v)  In its sole discretion, the Committee may grant Stock Appreciation Rights
that become exercisable only in the event of a Change in Control and/or a
Potential Change in Control, subject to such terms and conditions as the
Committee may specify at grant; provided that any such Stock Appreciation Rights
shall be settled solely in cash.
 
(vi)  The Committee, in its sole discretion, may also provide that, in the event
of a Change in Control and/or a Potential Change in Control, the amount to be
paid upon the exercise of a Stock Appreciation Right shall be based on the
Change in Control Price, subject to such terms and conditions as the Committee
may specify at grant.
 
7. 
Restricted Stock.

 
(a)           Administration.  Shares of Restricted Stock may be issued either
alone, in addition to or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan.  The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock, subject to Section 7(b) of the Plan,
the time or times within which such awards may be subject to forfeiture, and all
other terms and conditions of the awards.  The Committee may condition the grant
of Restricted Stock upon the attainment of specified performance goals or such
other factors as the Committee may, in its sole discretion, determine.  The
provisions of Restricted Stock awards need not be the same with respect to each
recipient.
 
(b)           Awards and Certificates.
 
(i)  The prospective recipient of a Restricted Stock award shall not have any
rights with respect to such award unless and until such recipient has executed
an agreement evidencing the award and has delivered a fully executed copy
thereof to the Company, and has otherwise complied with the applicable terms and
conditions of such award.

 
- 8 -

--------------------------------------------------------------------------------

 

(ii)  The purchase price for shares of Restricted Stock may be equal to or less
than their par value and may be zero.
 
(iii)  Awards of Restricted Stock must be accepted within a period of 60 days
(or such shorter period as the Committee may specify at grant) after the award
date, by executing a Restricted Stock Award Agreement and paying the price, if
any, required under Section 7(b)(ii).
 
(iv)  Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock.  Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
 
(v)  The Committee shall require that (A) the stock certificates evidencing
shares of Restricted Stock be held in the custody of the Company until the
restrictions thereon shall have lapsed, and (B) as a condition of any Restricted
Stock award, the participant shall have delivered a stock power, endorsed in
blank, relating to the Restricted Stock covered by such award.
 
(c)           Restrictions and Conditions.  The shares of Restricted Stock
awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:
 
(i)  Subject to the provisions of the Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan.  Within
these limits, the Committee, in its sole discretion, may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service, performance and/or such
other factors or criteria as the Committee may determine, in its sole
discretion.
 
(ii)  Except as provided in this Section 7(c)(ii) and Section 7(c)(i) of the
Plan, the participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares and the right to receive any regular cash dividends paid out of
current earnings.  The Committee, in its sole discretion, as determined at the
time of award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested, subject to Section
14(e) of the Plan, in additional Restricted Stock to the extent shares are
available under Section 3 of the Plan, or otherwise reinvested.  Stock
dividends, splits and distributions issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued, and the Committee may require
the participant to deliver an additional stock power covering the shares
issuable pursuant to such stock dividend, split or distribution.  Any other
dividends or property distributed with regard to Restricted Stock, other than
regular dividends payable and paid out of current earnings, shall be held by the
Company subject to the same restrictions as the Restricted Stock.
 
(iii)  Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment or other services with
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction will vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.
 
(iv)  If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares, and other property held by the
Company with respect to such Restricted Shares, shall be delivered to the
participant promptly.
 
(d)           Minimum Value Provisions.  In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
Stock Option or performance-based or other award designed to guarantee a minimum
value, payable in cash or Stock to the recipient of a Restricted Stock award,
subject to such performance, future service, deferral and other terms and
conditions as may be specified by the Committee.

 
- 9 -

--------------------------------------------------------------------------------

 

8. 
Deferred Stock.

 
(a)           Administration.  Deferred Stock may be awarded either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan.  The Committee shall determine the eligible
persons to whom and the time or times at which Deferred Stock shall be awarded,
the number of shares of Deferred Stock to be awarded to any person, the duration
of the period (the “Deferral Period”) during which, and the conditions under
which, receipt of the Stock will be deferred, and the other terms and conditions
of the award in addition to those set forth in Section 8(b).  The Committee may
condition the grant of Deferred Stock upon the attainment of specified
performance goals or such other factors or criteria as the Committee shall, in
its sole discretion, determine.  The provisions of Deferred Stock awards need
not be the same with respect to each recipient.
 
(b)           Terms and Conditions.  The shares of Deferred Stock awarded
pursuant to this Section 8 shall be subject to the following terms and
conditions:
 
(i)  Subject to the provisions of the Plan and the award agreement referred to
in Section 8(b)(vi) of the Plan, Deferred Stock awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period.  At the expiration of the Deferral Period (or the Elective Deferral
Period referred to in Section 8(b)(v) of the Plan, where applicable), share
certificates representing the shares covered by the Deferred Stock award shall
be delivered to the participant or his legal representative.
 
(ii)  Unless otherwise determined by the Committee at grant, amounts equal to
any dividends declared during the Deferral Period with respect to the number of
shares covered by a Deferred Stock award will be paid to the participant
currently, or deferred and deemed to be reinvested in additional Deferred Stock,
or otherwise reinvested, all as determined at or after the time of the award by
the Committee, in its sole discretion.
 
(iii)  Subject to the provisions of the award agreement and this Section 8, upon
termination of a participant’s employment with the Company and any Subsidiary or
Affiliate for any reason during the Deferral Period for a given award, the
Deferred Stock in question will vest, or be forfeited, in accordance with the
terms and conditions established by the Committee at or after grant.
 
(iv)  Based on service, performance and/or such other factors or criteria as the
Committee may determine, the Committee may, at or after grant, accelerate the
vesting of all or any part of any Deferred Stock award and/or waive the deferral
limitations for all or any part of such award.
 
(v)  A participant may elect to further defer receipt of an award (or an
installment of an award) for a specified period or until a specified event (the
“Elective Deferral Period”), subject in each case to the Committee’s approval
and to such terms as are determined by the Committee, all in its sole
discretion.  Subject to any exceptions adopted by the Committee, such election
must generally be made at least twelve months prior to completion of the
Deferral Period for such Deferred Stock award (or such installment).
 
(vi)  Each award shall be confirmed by, and subject to the terms of, a Deferred
Stock agreement executed by the Company and the participant.
 
(c)           Minimum Value Provisions.  In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
Stock Option or performance-based or other award designed to guarantee a minimum
value, payable in cash or Stock to the recipient of a deferred stock award,
subject to such performance, future service, deferral and other terms and
conditions as may be specified by the Committee.
 
9. 
Stock Purchase Rights.

 
(a)           Awards and Administration.  The Committee may grant eligible
participants Stock Purchase Rights which shall enable such participants to
purchase Stock (including Deferred Stock and Restricted Stock):
 
(i)  at its Fair Market Value on the date of grant;
 
(ii)  at  a percentage of such Fair Market Value on such date, such percentage
to be determined by the Committee in its sole discretion;
 
(iii)  at an amount equal to Book Value on such date; or
 
(iv)  at an amount equal to the par value of such Stock on such date.

 
- 10 -

--------------------------------------------------------------------------------

 

The Committee shall also impose such deferral, forfeiture and/or other terms and
conditions as it shall determine, in its sole discretion, on such Stock Purchase
Rights or the exercise thereof.  The terms of Stock Purchase Rights awards need
not be the same with respect to each participant.  Each Stock Purchase Right
award shall be confirmed by, and be subject to the terms of, a Stock Purchase
Rights Agreement.
 
(b)           Exercisability.  Stock Purchase Rights shall generally be
exercisable for such period after grant as is determined by the Committee not to
exceed sixty (60) days.  However, the Committee may provide, in its sole
discretion, that the Stock Purchase Rights of persons potentially subject to
Section 16(b) of the Exchange Act shall not become exercisable until six months
and one day after the grant date, and shall then be exercisable for ten trading
days at the purchase price specified by the Committee in accordance with Section
9(a) of the Plan.
 
10. 
Other Stock-Based Awards.

 
(a)           Administration.
 
(i)  Other awards of Stock and other awards that are valued in whole or in part
by reference to, or are otherwise based on, Stock (“Other Stock-Based Awards”),
including, without limitation, performance shares, convertible preferred stock
(to the extent a series of preferred stock has been or may be created by, or in
accordance with a procedure set forth in, the Company’s certificate of
incorporation), convertible debentures, warrants, exchangeable securities and
Stock awards or options valued by reference to Fair Market Value, Book Value or
performance of the Company or any Subsidiary, Affiliate or division, may be
granted either alone or in addition to or in tandem with Stock Options, Stock
Appreciation Rights, Restricted Stock, Deferred Stock or Stock Purchase Rights
granted under the Plan and/or cash awards made outside of the Plan.
 
(ii)  Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which such award shall
be made, the number of shares of Stock to be awarded pursuant to such awards,
and all other conditions of the awards.  The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.  The
provisions of Other Stock-Based Awards need not be the same with respect to each
recipient.
 
(b)           Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Section 10 shall be subject to the following terms and conditions:
 
(i)  Subject to the provisions of the Plan and the award agreement referred to
in Section 10(b)(v) of the Plan, shares of Stock subject to awards made under
this Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
 
(ii)  Subject to the provisions of the Plan and the award agreement and unless
otherwise determined by the Committee at grant, the recipient of an award under
this Section 10 shall be entitled to receive, currently or on a deferred basis,
interest or dividends or interest or dividend equivalents with respect to the
number of shares covered by the award, as determined at the time of the award by
the Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Stock or
otherwise reinvested.
 
(iii)  Any award under Section 10 and any Stock covered by any such award shall
vest or be forfeited to the extent so provided in the award agreement, as
determined by the Committee, in its sole discretion.
 
(iv)  In the event of the participant’s Retirement, Disability or death, or in
cases of special circumstances, the Committee may, in its sole discretion, waive
in whole or in part any or all of the remaining limitations (if any) imposed
with respect to any or all of an award pursuant to this Section 10.
 
(v)  Each award under this Section 10 shall be confirmed by, and subject to the
terms of, an agreement or other instrument by the Company and by the
participant.
 
(vi)  Stock (including securities convertible into Stock) issued on a bonus
basis under this Section 10 may be issued for no cash consideration.

 
- 11 -

--------------------------------------------------------------------------------

 
 
11. 
Change in Control Provisions.

 
(a)           Impact of Event.  In the event of a “Change in Control,” as
defined in Section 11(b) of the Plan, or a “Potential Change in Control,” as
defined in Section 11(c) of the Plan, except to the extent otherwise determined
by the Committee or the Board at or after grant (subject to any right of
approval expressly reserved by the Committee or the Board at the time of such
determination), the following acceleration and valuation provisions shall apply:
 
(i)  Any Stock Appreciation Rights outstanding for at least six months and any
Stock Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested and any Incentive Stock Options may, with
the consent of the holders thereof, be treated as Non-Qualified Stock Options.
 
(ii)  The restrictions and deferral limitations applicable to any Restricted
Stock, Deferred Stock, Stock Purchase rights and Other Stock-Based Awards, in
each case to the extent not already vested under the Plan, shall lapse and such
shares and awards shall be deemed fully vested.
 
(iii)  The value of all outstanding Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Stock Purchase Rights and Other Stock-Based
Awards, in each case to the extent vested (including such rights which shall
have become vested pursuant to Sections 11(a)(i) and (ii) of the Plan), shall be
purchased by the Company (“cashout”) in a manner determined by the Committee, in
its sole discretion, on the basis of the “Change in Control Price” as defined in
Section 11(d) of the Plan as of the date such Change in Control or such
Potential Change in Control is determined to have occurred or such other date as
the Committee may determine prior to the Change in Control, unless the Committee
shall, contemporaneously with or prior to any particular Change of Control or
Potential Change of Control, determine that this Section 11(a)(iii) shall not be
applicable to such Change in Control or Potential Change in Control.
 
(b)           Definition of “Change in Control.”  For purposes of Section 11(a)
of the Plan, a “Change in Control” means the happening of any of the following:
 
(i)  When any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) of the Exchange Act, including a “group” as
defined in Section 13(d) of the Exchange Act, but excluding the Company and any
Subsidiary and any employee benefit plan sponsored or maintained by the Company
or any Subsidiary and any trustee of such plan acting as trustee) directly or
indirectly becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that a Change of
Control shall not arise if such acquisition is approved by the board of
directors or if the board of directors or the Committee determines that such
acquisition is not a Change of Control or if the board of directors authorizes
the issuance of the shares of Stock (or securities convertible into Stock or
upon the exercise of which shares of Stock may be issued) to such persons; or
 
(ii)  When, during any period of twenty-four consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death, Disability or Retirement to constitute at least a majority thereof,
provided, however, that a director who was not a director at the beginning of
such 24-month period shall be deemed to have satisfied such 24-month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this Section 11(b)(ii); provided, however, that all directors who are elected to
the board not later than six months after the Acquisition Effective Date shall
be deemed to be an Incumbent Director and shall be deemed to have satisfied the
24-month requirement set forth in this Section 11(b)(ii); or
 
(iii)  The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise unless approved by a
majority of Incumbent Directors.

 
- 12 -

--------------------------------------------------------------------------------

 

(c)           Definition of Potential Change in Control.  For purposes of
Section 11(a) of the Plan, a “Potential Change in Control” means the happening
of any one of the following:
 
(i)  The approval by stockholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11(b) of the Plan; or
 
(ii)  The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
employee benefit plan or any trustee of such plan acting as such trustee) of
securities of the Company representing five percent or more of the combined
voting power of the Company’s outstanding securities and the adoption by the
Board of Directors of a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of the Plan.
 
(d)           Change in Control Price.  For purposes of this Section 11, “Change
in Control Price” means the highest price per share paid in any transaction
reported on the principal stock exchange on which the Stock is traded or the
average of the highest bid and asked prices as reported by the principal stock
exchange or market on which the Stock is traded, or paid or offered in any bona
fide transaction related to a Potential or actual Change in Control of the
Company at any time during the sixty-day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights, Incentive Stock Options or, where applicable, the date on
which a cashout occurs under Section 11(a)(iii).
 
12. 
Amendments and Termination.

 
(a)           The Board may amend, alter, or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made which would impair the
rights of an optionee or participant under a Stock Option, Stock Appreciation
Right, Restricted or Deferred Stock award, Stock Purchase Right or Other
Stock-Based Award theretofore granted, without the optionee’s or participant’s
consent, and no amendment will be made without approval of the stockholders if
such amendment requires stockholder approval under state law or if stockholder
approval is necessary in order that the Plan comply with Rule 16b-3 of the
Commission under the Exchange Act or any substitute or successor rule or if
stockholder approval is necessary in order to enable the grant pursuant to the
Plan of options or other awards intended to confer tax benefits upon the
recipients thereof.
 
(b)           The Committee may amend the terms of any Stock Option or other
award theretofore granted, prospectively or  retroactively, but no such
amendment shall impair the rights or any holder without the holder’s
consent.  The Committee may also substitute new Stock Options for previously
granted Stock Options (on a one for one or other basis), including previously
granted Stock Options having higher option exercise prices.
 
(c)           Subject to the provisions of Sections 12(a) and (b) of the Plan,
the Board shall have broad authority to amend the Plan to take into account
changes in applicable securities and tax laws and accounting rules, as well as
other developments, and, in particular, without limiting in any way the
generality of the foregoing, to eliminate any provisions which are not required
to included as a result of any amendment to Rule 16b-3 of the Commission
pursuant to the Exchange Act.
 
13. 
Unfunded Status of Plan.

 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained in this Plan shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Stock or payments in lieu of or with respect to awards
under this Plan; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan.


 
- 13 -

--------------------------------------------------------------------------------

 

14. 
General Provisions.

 
(a)           The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof.  The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.  All certificates or shares of Stock or other
securities delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Commission, any stock exchange
upon which the Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(b)           Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
(c)           Neither the adoption of the Plan nor the grant of any award
pursuant to the Plan shall confer upon any employee of the Company or any
Subsidiary or Affiliate any right to continued employment with the Company or a
Subsidiary or Affiliate, as the case may be, nor shall it interfere in any way
with the right of the Company or a Subsidiary or Affiliate to terminate the
employment of any of its employees at any time.
 
(d)           No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company and its Subsidiaries or Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
 
(e)           The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or in Deferred Stock or other types
of Plan awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under Section 3 of the Plan for such
reinvestment (taking into account then outstanding Stock Options, Stock Purchase
Rights and other Plan awards).


15. 
Effective Date of Plan.

 
The Plan shall be effective as of the date the Plan is approved by the Board,
subject to the approval of the Plan by a majority of the votes cast by the
holders of the Company’s Stock at the next annual or special meeting of
stockholders.  Any grants made under the Plan prior to such approval shall be
effective when made (unless otherwise specified by the Committee at the time of
grant), but shall be conditioned on, and subject to, such approval of the Plan
by such stockholders.
 
16. 
Term of Plan.

 
Stock Option, Stock Appreciation Right, Restricted Stock award, Deferred Stock
award, Stock Purchase Right or Other Stock-Based Award may be granted pursuant
to the Plan, until ten (10) years from the date the Plan was approved by the
Board, unless the Plan shall be terminated by the Board, in its discretion,
prior to such date, but awards granted prior to such termination may extend
beyond that date.

 
- 14 -

--------------------------------------------------------------------------------

 